Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 14, 2021 has been entered.
Response to Amendment
In the amendment filed on January 14, 2021, the following has occurred: claim(s) 1, 10-11, 15, and 18 have been amended. Now, claim(s) 1-22 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a system, comprising: at least one computer hardware processor; at least one database that stores biomarker information; and at least one non-transitory computer-readable storage medium storing processor-executable instructions that, when executed by the at least one computer hardware processor, cause the at least one computer hardware processor to perform.
The limitations of accessing, in the at least one database, biomarker information indicating a distribution of values for each biomarker, across a respective group of people, in at least a reference subset of the plurality of biomarkers, each of the plurality of biomarkers being associated with at least one candidate therapy, the plurality of biomarkers including a first biomarker and a second biomarker, and the biomarker information including a first distribution of values for the first biomarker and a second distribution of values for the second biomarker; determining, using sequencing data and the biomarker information, a normalized score for each biomarker in at least a subject subset of the plurality of biomarkers to obtain a set of normalized biomarkers for the subject, wherein the determining comprises: determining a first un-normalized score for the first biomarker using the first sequencing data; determining a first statistical score for the first biomarker based on the first distribution of values for the first biomarker; determining a first normalized score for the first biomarker based on the first un-normalized score and the first statistical score; determining a second un-normalized score for the second biomarker using the first sequencing data; determining a second statistical score for the second biomarker based on the second distribution of values for the second biomarker; and determining a second normalized score for the second biomarker based on the second un-normalized score and the second statistical score; and identifying the subject as a member of one or more cohorts for a clinical trial based on the set of normalized biomarker scores for the subject, wherein each of the one or more cohorts is associated with a positive or negative outcome of the at least one candidate therapy that is associated with the clinical trial, as drafted, is a process that, under the broadest reasonable interpretation, is a mental process but for the recitation of generic computer components. That is, other than reciting computer hardware processors and a database,           the claimed invention encompasses accessing biomarker information that is associated with certain candidate therapies, determining a first and second primary score for the biomarkers, determining a first and second secondary score for the biomarkers, and identifying which group                            the subject belongs to. If a claim limitation, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Processes" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of computer hardware processors and a database (interpreted as generic computer components) that implements the identified abstract idea. The written description discloses that the recited computer components encompass generic computer components including, "The terms "program" or "software" are used herein in a generic sense to 
The claim further recites the additional elements of obtaining sequencing data about at least one biological sample of a subject; and outputting an indication of the one or more cohorts in which the subject is a member
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using computer hardware processors and a database to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept ("significantly more").
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of obtaining sequencing data about at least one biological sample of a subject; and outputting an indication of the one or more cohorts in which the subject is a member was considered extra-solution activity. This has been re-evaluated under the "significantly more" analysis and determined to be well-understood, routine, conventional activity in the field. MPEP 2106.05(d)(II) indicates that receiving, outputting and/or transmitting data over a network has been held by the courts to be well-understood, routine, conventional activity (citing Symantec, TLI Communications, OIP Techs., and buySAFE). Well-understood, routine, conventional activity cannot provide an inventive concept ("significantly more"). As such the claim is not patent eligible.
Claims 2-14 are similarly rejected because these either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible. Claim 2 merely describes that the clinical trial is either ongoing or recruiting. Claim 3 merely further describes the positive outcome. Claim 4 merely describes the improvement further. Claim 5 merely further describes the negative outcome. Claim 6 merely describes the cancer therapy-related adverse effect further. Claim 7 
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites at least one non-transitory computer-readable storage medium storing processor-executable instructions that, when executed by at least one computer hardware processor, cause the at least one computer hardware processor to perform.
The limitations of accessing, in at least one database, biomarker information indicating a distribution of values for each biomarker, across a respective group of people, in at least a reference subset of the plurality of biomarkers, each of the plurality of biomarkers being associated with at least one candidate therapy, the plurality of biomarkers including a first biomarker and a second biomarker, and the biomarker information including a first distribution of values for the first biomarker and a second distribution of values for the second biomarker; determining, using the sequencing data and the biomarker information, a normalized score for each biomarker in at least a subject subset of the plurality of biomarkers to obtain a set of normalized biomarkers for the subject, wherein the determining comprises: determining a first un-normalized score for the first biomarker using the first sequencing data; determining a first statistical score for the first biomarker based on the first distribution of values for the first biomarker; determining a first normalized score for the first biomarker based on the first un- normalized score and the first statistical score; determining a second un-normalized score for the second biomarker using the first sequencing data; determining a second statistical score for the second biomarker based on the second distribution of values for the second biomarker; and determining a second normalized score for the second biomarker based on the second un-normalized score and the second statistical score; and identifying the subject as a member of one or more cohorts for a clinical trial based on the set of normalized biomarker scores for the subject, wherein each of the one or more cohorts is associated with a positive or negative outcome of the at least one candidate therapy that is associated with the clinical trial, as drafted, is a process that, under the broadest reasonable interpretation, is a mental process but for the recitation of generic computer components. That is, other than reciting computer hardware processors and a database, the claimed invention encompasses accessing biomarker information that is associated with certain candidate therapies, determining a first and second primary score for the biomarkers, determining a first and second secondary score for the biomarkers, and identifying which group                            the subject belongs to. If a claim limitation, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Processes" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of computer hardware processors and a database (interpreted as generic computer components) that implements the identified abstract idea. The written description discloses that the recited computer components encompass generic computer components including, "The terms "program" or "software" are used herein in a generic sense to 
The claim further recites the additional elements of obtaining sequencing data about at least one biological sample of a subject; and outputting an indication of the one or more cohorts in which the subject is a member
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using computer hardware processors and a database to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept ("significantly more").
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of obtaining sequencing data about at least one biological sample of a subject; and outputting an indication of the one or more cohorts in which the subject is a member was considered extra-solution activity. This has been re-evaluated under the "significantly more" analysis and determined to be well-understood, routine, conventional activity in the field. MPEP 2106.0S(d)(II) indicates that receiving, outputting and/or transmitting data over a network has been held by the courts to be well-understood, routine, conventional activity (citing Symantec, TLI Communications, OIP Techs., and buySAFE). Well-understood, routine, conventional activity cannot provide an inventive concept ("significantly more"). As such the claim is not patent eligible.
Claims 16-17 are similarly rejected because these either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible. Claim 16 merely describes that the clinical trial is either ongoing or recruiting. Claim 17 merely further describes the positive outcome.
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method comprising: using at least one computer hardware processor to perform.
The limitations of accessing, in at least one database, biomarker information indicating a distribution of values for each biomarker, across a respective group of people, in at least a reference subset of the plurality of biomarkers, each of the plurality of biomarkers being associated with at least one candidate therapy, the plurality of biomarkers including a first biomarker and a second biomarker, and the biomarker information including a first distribution of values for the first biomarker and a second distribution of values for the second biomarker; determining, using the sequencing data and the biomarker information, a normalized score for each biomarker in at least a subject subset of the plurality of biomarkers to obtain a set of normalized biomarkers for the subject, wherein the determining comprises: determining a first un-normalized score for the first biomarker using the first sequencing data; determining a first statistical score for the first biomarker based on the first distribution of values for the first biomarker; determining a first normalized score for the first biomarker based on the first un-normalized score and the first statistical score; determining a second un-normalized score for the second biomarker using the first sequencing data; determining a second statistical score for the second biomarker based on the second distribution of values for the second biomarker; and determining a second normalized score for the second biomarker based on the second un-normalized score and the second statistical score; and identifying the subject as a member of one or more cohorts for a clinical trial based on the set of normalized biomarker scores for the subject, wherein each of the one or more cohorts is associated with a positive or negative outcome of the at least one candidate therapy that is associated with the clinical trial, as drafted, is a process that, under the broadest reasonable interpretation, is a mental process but for the recitation of generic computer components. That is, other than reciting computer hardware processors and a database, the claimed invention encompasses accessing biomarker information that is associated with certain candidate therapies, determining a first and second primary score for the biomarkers, determining a first and second secondary score for the biomarkers, and identifying which group                            the subject belongs to. If a claim limitation, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Processes" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of computer hardware processors and a database (interpreted as generic computer components) that implements the identified abstract idea. The written description discloses that the recited computer components encompass generic computer components including, "The terms "program" or "software" are used herein in a generic sense to refer to any type of computer code or set of processor-executable instructions that can be employed to program a computer or other processor (physical or virtual) to implement various aspects of embodiments as discussed above. Additionally, according to one aspect, one or more computer programs that when executed perform methods of the technology described herein need not reside on a single computer or processor, but may be distributed in a modular fashion among different computers or processors to implement various aspects of the technology described herein. Processor-executable instructions may be in many forms, such as program 
The claim further recites the additional elements of obtaining sequencing data about at least one biological sample of a subject; and outputting an indication of the one or more cohorts in which the subject is a member that is recited at a high level of generality (i.e., as a general means of transmitting data) and amounts to mere data gathering and transmitting, which is a form of extra-solution activity. Accordingly, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using computer hardware processors and a database to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept ("significantly more").
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of obtaining sequencing data about at least one biological sample of a subject; and outputting an indication of the one or more cohorts in which the subject is a member was considered extra-solution activity. This has been re-evaluated under the "significantly more" analysis and determined to be well-understood, routine, conventional activity in the field. MPEP 2106.0S(d)(II) indicates that receiving, outputting and/or transmitting data over a network has been held by the courts to be well-understood, routine, conventional activity (citing Symantec, TLI Communications, OIP Techs., and buySAFE). Well-understood, routine, conventional activity cannot provide an inventive concept ("significantly more"). As such the claim is not patent eligible.
Claims 19-22 are similarly rejected because these either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible. Claim 19 merely describes that the clinical trial is either ongoing or recruiting. Claim 20 merely further describes the positive outcome. Claim 21 merely describes the improvement further. Claim 21 merely further describes the sequencing data further. Claim 22 merely describes a portion of the graphical user interface.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Brunet et al. (U.S. Patent Pre-Grant Publication No. 2017/0154151) in view of Harkin (U.S. Patent Publication No. 10,280,468).
As per independent claim 1, Brunet discloses a system, comprising: at least one computer hardware processor; at least one database that stores biomarker information; and at least one non­ transitory computer-readable storage medium storing processor-executable instructions that, when executed by the at least one computer hardware processor, cause the at least one computer 
While Brunet teaches a system comprising: at least one computer hardware processor; at least one database that stores biomarker information; and at least one non­ transitory computer-readable storage medium storing processor-executable instructions that, when executed by the at least one computer hardware processor, cause the at least one computer hardware processor to perform: obtaining sequencing data about at least one biological sample of a subject; and accessing, in the at least one database, biomarker information indicating a distribution of values for each biomarker, across a respective group of people, in at least a reference subset of the plurality of biomarkers, each of the plurality of biomarkers including a first biomarker and a second biomarker and the biomarker information including a first distribution of values for the first biomarker and a second distribution of values for the second biomarker; determining, using the sequencing data and the biomarker information, a normalized score for each biomarker in at least a subject subset of the plurality of biomarkers to obtain a set of normalized biomarkers for the subject, wherein the determining, comprises: determining a first un-normalized score for the first biomarker using the first sequencing data; determining a first statistical score for the first biomarker based on the first distribution of values for the first biomarker; determining a first normalized score for the first biomarker based on the first un-normalized score and the first statistical score; determining a second 
Harkin teaches a system for identifying the subject as a member of one or more cohorts for a clinical trial based on the set of normalized biomarker scores for the subject, wherein each of the one or more cohorts is associated with a positive or negative outcome of the at least one candidate therapy that is associated with the clinical trial (See col. 28, 11. 22-59: The threshold that separates a patient group based on different characteristics such as good or poor clinical prognosis after a therapeutic treatment which is decided by the decision function (The decision function is a set of weighted expression values derived  using a linear classifier.),  which the Examiner is interpreting to encompass the claimed portion.); and outputting an indication of the one or more cohorts in which the subject is a member(See col. 27, 11. 45-63: Predictive models can be provided to identify biomarker membership and is generated from a set of representative expression profiles from historical patient samples with known drug response and/or resistance, which the Examiner is interpreting to encompass  outputting  an indication of  the one or more cohorts in which the subject is a member.). It would have been obvious  to one of ordinary  skill in the art before the effective filing date of the claimed to modify the system of Brunet to include 
As per claim 2, Brunet/Harkin discloses the system of claim 1 as described above. Brunet may not explicitly teach wherein the clinical trial is ongoing or the clinical trial is recruiting.
Harkin teaches a system wherein the clinical  trial is ongoing  or the clinical  trial is recruiting (See col. 14, 11. 20-46: Therapy selection, as well as selecting patient groups for enrichment strategies during clinical trial evaluation of novel therapeutics, which may be used to select individuals for clinical  trials that have cancer subtypes  that are responsive  to anti-­ angiogenic agents,  which  the Examiner is interpreting  to encompass  the claimed  portion  since the clinical trial must be ongoing for the patient to be considered.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Brunet to include clinical trial recruitment as taught by Harkin.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Brunet with Harkin with the motivation of improving prediction of therapeutic responsiveness across different cancer types (See Background of Harkin in col. 3, 11. 28-36).
As per claim 3, Brunet/Harkin discloses the system of claim 1 as described above. Brunet may not explicitly teach wherein the positive outcome is an improvement in one or more aspects of a cancer or in one or more cancer symptoms.
Harkin teaches a system wherein the positive outcome is an improvement in one or more aspects of a cancer or in one or more cancer symptoms (See col. 27, 11.  45-63: The predictive models  utilize past positive  predictive  values  from  a set of  representative expression  profiles from historical patient samples with known drug response and/or resistance, which the Examiner is interpreting  to encompass  the claimed  portion  because the positive results  are indicative  of good clinical prognosis.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Brunet to include positive outcome is an improvement in one or more aspects of a cancer or in one or more cancer symptoms as taught by Harkin. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Brunet with Harkin with the motivation of improving prediction of therapeutic responsiveness across different cancer types (See Background of Harkin in col. 3, 11. 28-36).
As per claim 4, Brunet/Harkin discloses the system of claims 1 and 3 as described above. Brunet may not explicitly teach wherein the improvement in one or more aspects of a cancer or one or more cancer symptoms is selected from the group consisting of: decrease in tumor size, decrease in tumor number, decrease in number of percentage of cancerous cells in the body of the subject, and slowing of cancer growth.
Harkin  teaches  a system herein  the improvement  in one or more  aspects of  a cancer or one or more cancer symptoms is selected from the group consisting of: decrease in tumor size, decrease in tumor number, decrease in  number  of  percentage of  cancerous  cells  in the body  of the subject, and slowing of cancer growth (See col. 14, 11. 47-57: If a cancer is responsive to a therapeutic  agent there would  be a decreased  rate of growth,  which is interpreted  to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art 
As per claim 5, Brunet/Harkin discloses the system of claim 1 as described above. Brunet may not explicitly teach wherein the negative outcome is a cancer therapy-related adverse effect, a deterioration in one or more aspects of a cancer, or a deterioration in one or more cancer symptoms.
Harkin teaches a system wherein the negative outcome is a cancer therapy-related adverse effect, a deterioration in one or more aspects of a cancer, or a deterioration in one or more cancer symptoms (See col. 14, 11. 58-65 and col. 15, 11. 1-5: If the cancer is non-responsive to the therapeutic agent, the therapeutic agent does not inhibit the growth of the cancer, which the Examiner is interpreting to encompass the claimed portion). It would have been obvious  to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Brunet to include the identification of negative outcomes in cancer or cancer symptoms as taught by Harkin. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Brunet with Harkin with the motivation of improving prediction of therapeutic responsiveness across different cancer types (See Background of Harkin in col. 3, 11. 28-36).
As per claim 6, Harkin was interpreted to teach that the negative outcome is a deterioration in or more aspects of a cancer or a deterioration in one or more cancer symptoms 
As per claim 7, Brunet/Harkin discloses the system of claims 1 and 5 as described above. Brunet may not explicitly teach wherein the deterioration in one or more aspects of a cancer or one or more cancer symptoms is selected form the group consisting of: increase in tumor size, increase in tumor number, increase in number of percentage of cancerous cells in the body of the subject, no slowing of cancer growth, and death.
Harkin teaches a system wherein the deterioration in one or more aspects of a cancer or one or more cancer symptoms is selected form the group consisting of: increase in tumor size, increase in tumor number, increase in number of percentage of cancerous cells in the body of the subject, no slowing of cancer growth, and death (See col. 7, 11. 24-53: Cancer growth can be measured in a variety of ways, as in the size of a tumor or measuring the expression of tumor markers appropriate for that tumor type, which the Examiner is interpreting to encompass the claimed  portion.). It  would  have been obvious  to one of ordinary  skill in the art before the effective filing date of the claimed to modify the system of Brunet to include the identification of negative outcomes in cancer or cancer  symptoms  as  taught  by Harkin.  One of  ordinary  skill in the art before the effective filing date of the claimed invention would have been  motivated  to modify Brunet with Harkin with the motivation of improving prediction of therapeutic responsiveness across different cancer types (See Background of Harkin in col. 3, 11. 28-36).
As per claim 8, Brunet/Harkin discloses the system of claim 1 as described above. Brunet further teaches wherein the sequencing data is one or more of DNA sequencing data, RNA sequencing data, or proteome  sequencing  data (See Paragraphs  [0195]-[0196]: Expression  levels in relevant samples can be identified and the genetic information that can be used are RNA or DNA sequence data, which the Examiner is interpreting to encompass the claimed portion.).
As per claim 9. Brunet/Harkin discloses the system of claim 1 as described above. Brunet may not explicitly teach wherein the sequencing data is obtained using one or more of the following techniques: whole genome sequencing (WGS), whole exome sequencing (WES), whole transcriptome sequencing, mRNA sequencing, DNA/RNA-hybridization, microarray, DNA/RNA chip, PCR, and single nucleotide polymorphism (SNP) genotyping.
Harkin teaches a system wherein the sequencing data is obtained using one or more of the following techniques: whole genome sequencing (WGS), whole exome sequencing (WES), whole transcriptome sequencing, mRNA sequencing, DNA/RNA-hybridization, microarray, DNA/RNA chip, PCR, and single nucleotide polymorphism (SNP) genotyping (See col. 18, 11. 53-66 and col. 19, 11. 1-6: Methods of biomarker expression profiling that includes, but are not limited to quantitative PCR and mRNA sequencing of the expression profile, which is interpreted to encompass wherein the sequencing data is obtained using mRNA sequencing and PCR.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Brunet to include specific sequencing data obtainment techniques as taught by Harkin. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Brunet with Harkin with the motivation of improving prediction of therapeutic responsiveness across different cancer types (See Background of Harkin in col. 3, 11. 28-36).
As per claim 10, Brunet/Harkin discloses the system of claim 1 as described above. Brunet may not explicitly teach wherein the at least one biological sample is from a tumor or tissue known or suspected of having cancerous cells.
Harkin teaches a system wherein the at least one biological sample is from a tumor or tissue known or suspected of having cancerous cells (See col. 7, 11. 24-53: .The sample is said to be a tumor, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Brunet to include a tumor sample as taught by Harkin. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Brunet with Harkin with the motivation of improving prediction of therapeutic responsiveness across different cancer types (See Background of Harkin in col. 3, 11. 28-36).
As per claim 11, Brunet/Harkin discloses the system of claim 1 as described above. Brunet further teaches wherein each of the at least one biological sample is a bodily fluid, a cell sample, a liquid biopsy, or a tissue biopsy (See Paragraphs [0006] and [0087]: The data can be provided by proteomic analysis and proteomics is committed to identifying in a global way the proteins extracted from a cell culture, from a tissue or from a biological fluid, which the Examiner is interpreting to encompass the claimed portion.).
As per independent claim 15, Brunet discloses at least one non-transitory computer-readable storage medium storing processor-executable instructions that, when executed by at least one computer hardware processor, cause the at least one computer hardware processor to perform: obtaining sequencing data about at least one biological sample of a subject (See Paragraph [0088]: The data provided in the provision step are obtained from a biological sample 
While Brunet teaches a non-transitory computer-readable storage medium storing processor-executable instructions that, when executed by at least one computer hardware processor, cause the at least one computer hardware processor to perform: obtaining sequencing data about at least one biological sample of a subject; accessing, in at least one database, biomarker information indicating a distribution of values for each biomarker, across a respective group of people, in at least a reference subset of the plurality of biomarkers, each of the plurality of biomarkers being associated with at least one candidate therapy, the plurality of biomarkers including a first biomarker and a second biomarker, and the biomarker information including a first distribution of values for the first biomarker and a second distribution of values for the second biomarker; determining, using the sequencing data and the biomarker information, a normalized score for each biomarker in at least a subject subset of the plurality of biomarkers to obtain a set of normalized biomarkers for the subject, wherein the determining comprises: determining a first un-normalized score for the first biomarker using the first sequencing data; determining a first statistical score for the first biomarker based on the first distribution of values for the first biomarker; determining a first normalized score for the first biomarker based on the first un- normalized score and the first statistical score; determining a second un-normalized score for the second biomarker using the first sequencing data; determining a second statistical score for the second biomarker based on the second distribution of values for the second 
Harkin teaches a computer-readable medium for identifying the subject as a member of one or more cohorts for a clinical trial based on the set of normalized biomarker scores for the subject, wherein each of the one or more cohorts is associated with a positive or negative outcome of the at least one candidate therapy that is associated with the clinical trial (See col. 28, 11. 22-59: The threshold that separates a patient group based on different characteristics such as good or poor clinical prognosis after a therapeutic treatment which is decided by the decision function (The decision function is a set of weighted expression values derived  using a linear classifier.),  which the Examiner is interpreting to encompass the claimed portion.); and outputting an indication of the one or more cohorts in which the subject is a member (See col. 27, 11. 45-63: Predictive models can be provided to identify biomarker membership and is generated from a set of representative expression profiles from historical patient samples with known drug response and/or resistance, which the Examiner is interpreting to encompass  outputting  an indication of  the one or more cohorts in which the subject is a member.). It would have been obvious  to one of ordinary  skill in the art before the effective filing date of the claimed to modify the computer-readable medium of Brunet to include identifying the subject as a member of  one  or  more cohorts  and  outputting  the identification of the subject to a cohort 
As per claim 16, Brunet/Harkin discloses the computer-readable medium of claim 15 as described above. Brunet may not explicitly teach wherein the clinical trial is ongoing or the clinical trial is recruiting.
Harkin teaches a computer-readable medium wherein the clinical trial is ongoing or the clinical trial is recruiting (See col. 14, 11. 20-46: Therapy selection, as well as selecting patient groups for enrichment strategies during clinical trial evaluation of novel therapeutics, which may be used to select individuals for clinical trials that have cancer subtypes that are responsive to anti-angiogenic agents, which the Examiner is interpreting to encompass the claimed portion since the clinical trial must be ongoing for the patient to be considered.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the computer-readable medium of Brunet to include clinical trial recruitment as taught by Harkin. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Brunet with Harkin with the motivation of improving prediction of therapeutic responsiveness across different cancer types (See Background of Harkin in col. 3, 11. 28-36).
As per claim 17, Brunet/Harkin discloses the computer-readable medium of claim 15 as described above. Brunet may not explicitly teach wherein the positive outcome is an improvement in one or more aspects of a cancer or in one or more cancer symptoms.
Harkin teaches a computer-readable medium wherein the positive outcome is an improvement in one or more aspects of a cancer or in one or more cancer symptoms (See col. 27, 11. 45-63: The predictive models utilize past positive predictive values from a set of representative expression profiles from historical patient samples with known drug response and/or resistance, which the Examiner is interpreting to encompass the claimed portion because the positive results are indicative of good clinical prognosis.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the computer- readable medium of Brunet to include positive outcome is an improvement in one or more aspects of a cancer or in one or more cancer symptoms as taught by Harkin. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Brunet with Harkin with the motivation of improving prediction of therapeutic responsiveness across different cancer types (See Background of Harkin in col. 3, 11. 28-36).
As per independent claim 18, Brunet discloses a method comprising: using at least one computer hardware processor to perform: obtaining sequencing data about at least one biological sample of a subject (See Paragraph [0088]: The data provided in the provision step are obtained from a biological sample of the individual.); accessing, in at least one database, biomarker information indicating a distribution of values for each biomarker, across a respective group of people, in at least a reference subset of the plurality of biomarkers, each of the plurality of biomarkers being associated with at least one candidate therapy, the plurality of biomarkers including a first biomarker and a second biomarker, and the biomarker information including a first distribution of values for the first biomarker and a second distribution of values for the second biomarker (See Paragraphs [0232]-[0241]: A process is described for identifying a biomarker efficiently by applying the method for identifying a relationship when the 
While Brunet teaches a method comprising: using at least one computer hardware processor to perform: obtaining sequencing data about at least one biological sample of a subject; accessing, in at least one database, biomarker information indicating a distribution of values for 
Harkin teaches a method for identifying the subject as a member of one or more cohorts for a clinical trial based on the set of normalized biomarker scores for the subject, wherein each of the one or more cohorts is associated with a positive or negative outcome of the at least one 
As per claim 19, Brunet/Harkin discloses the method of claim 18 as described above. Brunet may not explicitly teach wherein the clinical trial is ongoing or the clinical trial is recruiting.
Harkin teaches a method wherein  the clinical  trial is ongoing or the clinical trial is recruiting (See col. 14, 11. 20-46: Therapy selection, as well as selecting patient groups for enrichment strategies during clinical trial evaluation of novel therapeutics, which may be used to select individuals for clinical  trials that have cancer subtypes  that are responsive  to 
As per claim 20, Brunet/Harkin discloses the method of claim 18 as described above. Brunet may not explicitly teach wherein the positive outcome is an improvement in one or more aspects of a cancer or in one or more cancer symptoms.
Harkin teaches a method wherein the positive outcome is an improvement in one or more aspects of a cancer or in one or more cancer symptoms (See col. 27, 11. 45-63: The predictive models utilize past positive predictive values from a set of representative expression profiles from historical patient samples with known drug response and/or resistance, which the Examiner is interpreting to encompass the claimed portion because the positive results are indicative of good clinical prognosis.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Brunet to include positive outcome is an improvement in one or more aspects of a cancer or in one or more cancer symptoms as taught by Harkin. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Brunet with Harkin with the motivation of improving prediction of therapeutic responsiveness across different cancer types (See Background of Harkin in col. 3, 11. 28-36).
As per claim 21, Brunet/Harkin discloses the method of claim 18 as described above. Brunet further teaches determining at least in part by, using the sequencing data, a gene group expression level for each gene group in a set of gene groups for the subject to obtain a plurality of gene group expression levels (See Paragraph [0024]: The method for identifying a relationship may give the possibility of identifying sets of genes having a relationship with each other on the basis of their expression levels in the relevant samples, or having similar expression profiles, which the Examiner is interpreting to encompass the claimed portion.).
Claims 12-14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Brunet et al. (U.S. Patent Pre-Grant Publication No. 2017/0154151) in view of Harkin et al. (U.S. Patent Publication No. 10,280,468) in view of Jackson et al. (U.S. Pre-Grant Publication No. 2015/0363559).
As per claim 12, Brunet/Harkin discloses the system of claim 1 as described above. Brunet/Harkin may not explicitly teach wherein the processor-executable instructions further cause the at least one processor to perform: generating a graphical user interface (GUI) comprising: a first portion associated with the at least one candidate therapy, the first portion including a first plurality of GUI elements, each of the first plurality of GUI elements being associated with a respective biomarker in the plurality of biomarkers and having at least one visual characteristic determined based on a difference score of the respective biomarker; and displaying the generated GUI.
Jackson teaches a system wherein the processor-executable instructions further cause the at least one processor to perform: generating a graphical user interface (GUI) comprising: a first portion associated with the at least one candidate therapy (See Paragraph [0156]: Potentially effective therapy, potentially ineffective therapy, and potentially toxic therapy can be mapped to 
As per claim 13, Brunet/Harkin discloses the system of claim 1 and Brunet/Harkin/Jackson discloses the system of claim 12 as described above. Brunet/Harkin may not explicitly teach  wherein  the at least one visual characteristic comprises  color of a GUI element and/or size of the GUI element.
Jackson teaches a system wherein the at least one visual characteristic comprises color of a GUI element and/or size of the GUI element (See Paragraphs [0158]-[0159]: Icon groups  that can vary in color and/or size based on clinical validity, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Brunet/Harkin to include visual characteristic comprise color and/or size of GUI elements as taught by Jackson. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Brunet/Harkin with Jackson with the motivation of increasing physician analysis efficiency (See Background of Jackson in Paragraph [0002]).
As per claim 14, Brunet/Harkin discloses the system of claim 1 and Brunet/Harkin/Jackson discloses the system of claim 12 as described above. Brunet/Harkin may not explicitly teach wherein the processor-executable instructions further cause the at least one processor to perform: in response to receiving, via the GUI, a user selection of the at least one candidate therapy, presenting, via the GUI, information about at least one biomarker with which at least one of the first plurality of GUI elements is associated.
Jackson teaches the system wherein the processor-executable instructions further cause the at least one processor to perform: in response to receiving, via the GUI, a user selection of the at least one candidate therapy, presenting, via the GUI, information about at least one biomarker with which at least one of the first plurality of GUI elements is associated (See Paragraphs [0160]-[0161]: An analysis module that identifies a plurality of ranked treatments for a biomarker in a patient by giving each treatment a ranking and then the prioritized list is displayed to a user, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the 
As per claim 22, Brunet/Harkin discloses the method of claims 18 and 21 as described above. Brunet further teaches wherein the at least one computer hardware processor is further configured to generate a graphical user interface (GUI) including a visualization of the plurality of gene group expression levels (See Paragraphs [0052]-[0055]: The system of Brunet possesses a display unit and the ability to display the gene level expression, which the Examiner is interpreting to encompass the claimed portion.).
	



Response to Arguments
In the Remarks filed on January 14, 2021, the Applicant argues that the newly amended and/or added claims overcome the 35 U.S.C. 101 rejection(s) and 35 U.S.C. 103 rejection(s). The Examiner disagrees that the newly added and amended claims overcome the 35 U.S.C. 101 rejection(s) and 35 U.S.C. 103 rejection(s).
The Applicant argues that (1) the amended claims are patent eligible and overcome the 35 U.S.C. 101 rejection(s) because the amended independent claims 1, 15, and 18 do not include feature or elements that fall within any of the definitions of mental processes, as the acts cannot be practically performed in the human mind and that the analysis of Claim 2 in Example 37 of SME Examples, actions by a computer processor that cannot be practically applied in the mind are not actions of a mental process is applicable for this instance, and that the proposed amended claims describe techniques for predicting the efficacy of candidate treatments for a subject that address current issues and specifically developed techniques for simultaneous analysis of the normalized biomarkers; (2) Brunet discloses a computation of a normalized covariance matrix, but fails to describe “wherein the determining comprises: determining a fist un-normalized score for the first biomarker using the first sequencing data; determining a first statistical score for the first biomarker based on the first distribution of values for the first biomarker; determining a first normalized score for the first biomarker based on the first un-normalized score and the first statistical score; determining a second un-normalized score for the second biomarker using the first sequencing data; determining a second statistical score for the second biomarker based on the second distribution of values for the second biomarker; and determining the second normalized score based on the second un-normalized score and the second statistical score” as 
In response to argument (1), the Examiner disagrees with the Applicant. The Applicant references Claim 2 in Example 37 of SME examples, and Claim 2 in example 37 is in reference to a method of rearranging icons on a GUI of a computer system by receiving, via the GUI, a user selection to organize each icon based on a specific criteria, wherein the specific criteria is an amount of use of each icon; determining the amount of use of each icon using a processor that tracks how much memory has been allocated to each application associated with each icon over a predetermined period of time; and automatically moving the most used icons to a position on the GUI closest to the start icon of the computer system based on the determined amount of use. The Examiner does not agree that the Applicant’s recited claims are similar to Claim 2 in Example 37 as Applicant’s recited claims encompass accessing biomarker information that is associated with certain candidate therapies, determining a first and second primary score for the biomarkers, determining a first and second secondary score for the biomarkers, and identifying which group                            the subject belongs to. The amended recited claims utilizes generic computer components, but the generic computer components do not sufficiently integrate the abstract idea into a technical application as the amended claims encompass reciting instructions that can be utilized by a person to accomplish the instructions. The Applicant further argues that the amended claims describe techniques for predicting the efficacy of candidate treatments for a subject that address current issues and specifically developed techniques for simultaneous analysis of the normalized biomarkers, as this might be true, the Examiner disagrees with the Applicant that this is substantial to overcome the 35 U.S.C. 101 rejection(s) as the recited amended claims are encompassed to recite a Mental Process that is not sufficiently integrated into a technical application as a person could follow the amended claims as instructions and does not require a 
In response to argument (2), the Examiner disagrees with the Applicant. The Examiner disagrees with Applicant and that Brunet does disclose “wherein the determining comprises: determining a fist un-normalized score for the first biomarker using the first sequencing data; determining a first statistical score for the first biomarker based on the first distribution of values for the first biomarker; determining a first normalized score for the first biomarker based on the first un-normalized score and the first statistical score; determining a second un-normalized score for the second biomarker using the first sequencing data; determining a second statistical score for the second biomarker based on the second distribution of values for the second biomarker; and determining the second normalized score based on the second un-normalized score and the second statistical score” as recited in amended independent claim 1 as rejected above. Brunet is able to process multiple samples from multiple individuals and is also able to compute multiple mathematical processes on the samples when converted to a data format that is compatible with the system of Brunet (See Paragraphs [0087]-[0113]). The Examiner is interpreting the teachings of Brunet to encompass the recited amended independent claims as the recited amended claimed portion is interpreted as a process that is repeated on a sample twice based on previous results which the teachings of Brunet discloses the capabilities of the claimed portion since Brunet is able to utilize prior information and results to identify secondary results. The 35 U.S.C. 103 rejection(s) still stand.
In response to argument (3), the Examiner disagrees with the Applicant. The Examiner disagrees with the Applicant based on the argument (2) described above and furthermore based on the 35 U.S.C. 103 rejections as described above. The 35 U.S.C. 103 rejection(s) still stand.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sullivan (U.S. Patent Pre-Grant Publication No. 2008/0264152), describes a processing device that receives a sample to perform analysis and identify one or more biomarkers within the sample to be normalized, Vogelstein et al. (U.S. Pre-Grant Publication No. 2019/0256924) and Yuan et al. ("Novel technologies and emerging biomarkers for personalized cancer immunotherapy").
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bennett Stephen Erickson whose telephone number is (571)270-3690.  The examiner can normally be reached on Monday - Thursday: 8:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/B.S.E./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626